Citation Nr: 1705657	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for postural backache, juvenile epiphysitis.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for degenerative joint disease of the lumbar spine.  

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In April 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is associated with the record.  

In his June 2015 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

The Board notes that the Veteran's claim for a back disorder was adjudicated by the RO as two separate claims.  However, in light of the procedural history of this case, the evidence of record, and the Veteran's contentions, the Board has recharacterized the underlying service connection issue on appeal more broadly for purposes of clarity and to ensure complete consideration of the claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8   (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  In light of the decision below to reopen these claims, no prejudice has resulted from the Board's action in this regard.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied service connection for degenerative joint disease of the lumbar spine and postural backache secondary to juvenile epiphysitis.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the September 2010 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claims for service connection degenerative joint disease of the lumbar spine and postural backache secondary to juvenile epiphysitis.

3.  The Veteran has been shown to have a current back disability, diagnosed as spondylolisthesis and degenerative joint disease of the lumbar spine, that is related to his active service. 


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied the Veteran's claims for service connection for degenerative joint disease of the lumbar spine and postural backache secondary to juvenile epiphysitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence received since the September 2010 rating decision is new and material, and the claims for service connection for degenerative joint disease of the lumbar spine and postural backache secondary to juvenile epiphysitis are reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).  

3.  Resolving all reasonable doubt in favor of the Veteran, a back disorder, diagnosed as spondylolisthesis and degenerative joint disease of the lumbar spine, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  

In this case, in February 1946, the Veteran filed a claim for service connection for a back disorder.  In an April 1947 rating decision, the RO denied service connection for postural backache, possibly secondary to old healed juvenile epiphysitis of the vertebrae.  In that decision, the RO determined that the disorder was not incurred in or aggravated by the Veteran's service.  However, prior to expiration of the appeal period, the Veteran submitted new and material evidence in June 1947.  The RO subsequently reconsidered and denied the Veteran's claim in a June 1947 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not file an application for review on appeal within one year of receiving notice of the decision.  

In a September 1947 rating decision, pursuant to Public Law 458 of the 79th Congress, the RO reviewed and denied the Veteran's claim for service connection for a back disorder.  The Board acknowledges that there is no copy of a letter notifying the Veteran of this decision and his appellate rights associated with the claims folder.  

The Veteran sought to reopen his claim for service connection for back disorder in January 1988.  In a May 1989 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for postural backache, juvenile epiphysitis.  The RO also denied service connection for degenerative joint disease of the lumbar spine.  The Veteran was notified of the May 1989 decision and of his appellate rights.  He filed a notice of disagreement, and a statement of the case (SOC) was issued in July 1989.  In August 1989, the RO granted a 60-day extension period for the Veteran to respond the SOC.  The Veteran did not file a substantive appeal; however, he submitted additional Social Security Administration (SSA) records in April 1990.   

In addition, the Board notes that applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

In this case, the record reflects that additional service personnel records were associated with the record in October 2002.  See October 2002 Personnel Information Exchange System Response.  These records showed that the Veteran served aboard the USS Rasher on multiple tours during World War II.  The Board also notes the service personnel records were in existence and not previously associated with the claims file at the time of the prior denials.  Therefore, 38 C.F.R. § 3.156 (c) applies and the prior rating decisions were not final.  

Subsequently, in December 2006 and September 2010 rating decisions, the RO denied the Veteran's claims for service connection for degenerative joint disease of the lumbar spine and postural backache, juvenile epiphysitis.  The Veteran was notified of the decisions and of his appellate rights in letters dated in December 2006 and September 2010.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decisions.  Therefore, the December 2006 and September 2010 rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence received since the September 2010 rating decision includes evidence that is both new and material to the claims.  In particular, the Veteran submitted an April 2014 private medical statement from Dr. S.E.S. (initials used to protect privacy) that indicated his back disorder was related to service.  This evidence relates to a previously unestablished fact necessary to substantiate the claims.  Thus, the Board finds that the evidence is both new and material, and the claims for service connection degenerative joint disease of the lumbar spine and postural backache, juvenile epiphysitis, are reopened.  See 38 C.F.R. § 3.156(a).  

Turning to the underlying merits of the claim, the Board finds that service connection for a back disorder is warranted.

The Veteran has contended that his current back disorder is the result of injuries sustained during his service in World War II.  Specifically, he reported that a torpedo fell on his back while he was serving aboard the USS Rasher submarine.  See, e.g., March 1947, March 1952, and August 2006 VA examinations.  He also reported that he fell down the hatch of the submarine and from his bunk during raids.  See, e.g., March 1947, March 1952, and May 1990 VA examinations; April 2015 DRO hearing transcript, 4.  In addition, the Veteran recalled an incident where a United States escort plane mistakenly fired a torpedo at the submarine causing him to fall down a missile hole.  See, e.g., August 2006 VA examination. 

The Veteran's service treatment records do show that he complained of back pain that had its onset when a torpedo fell on his back.  See, e.g., December 1945 and January 1946 service treatment records.  A December 1945 service treatment record noted that x-rays were negative.  At that time, a military physician questioned whether the Veteran was malingering.  However, a January 1946 service treatment record noted that further review and study casted considerable doubt on the previous impression of malingering and indicated that further review of the Veteran's x-rays by a reoentgenelogist had been requested.  The Veteran was discharged from service in January 1946 with a diagnosis of psychoneurosis, otherwise unclassified.  

A March 1947 VA x-ray report noted an impression of possible arthritis or defect of the lumbar spine and slight anterior wedging of L-1.

During a March 1947 VA examination, the Veteran complained of constant lower back pain.  He reported that he injured his back when a torpedo fell on him while serving aboard a submarine.  He also reported that he fell down a submarine hatch during an attack by a Japanese airplane.  A physical examination of the Veteran's spine showed normal contour and range of motion.  There was no evidence of muscle spasm, and straight leg raising tests were normal.  However, the Veteran complained of discomfort in the small of his back and pain on percussion over the lumbar muscles and sacroiliac joints.  The VA examiner diagnosed the Veteran with a postural backache, possibly secondary to old healed epiphysitis juvenalis of the vertebrae.  In so doing, the examiner reported that he agreed with the March 1947 roentgeneologist that x-ray findings showed very slight edging of L-1.  However, he stated that there was also wedging of D-12 and D-11, and x-rays of the dorsal spine would probably show involvement of other spines.  He opined that the wedging was not due to old fractures, but was a mild growth deformity resulting from epiphysitis juvenalis of the dorsal spine.

In a June 1947 private medical statement, Dr. C.W.S., a family physician, stated that the Veteran did not complain of any back pain prior to 1942. 

In support of his claim, the Veteran also submitted statements from his father, high school athletics teacher, and a local drug store manager.  

In a June 1947 statement, S.Z., a drug store manager, stated that to the best of his knowledge the Veteran never purchased medication or had prescriptions filled that might indicate that he injured his back prior to 1942.  In addition, the statements from the Veteran's high school athletics teacher and father indicated that he did not complain of back pain or show evidence of any injury or weakness involving his back prior to service.  

During a February 1952 VA examination, the Veteran reported that he had ongoing lumbosacral joint pain since falling down a submarine hatch during service.  The Veteran also reported that he fell from his bunk to the floor during a raid.  A physical examination of the Veteran showed normal spinal curvature and no muscle sprains.  The examiner diagnosed the Veteran with a chronic lumbar strain to herniated intervertebral disc.  

A February 1952 VA x-ray report noted that radiographic examination of the Veteran's lumbar spine and pelvis showed no bony pathology.  

The VA medical records currently associated with the claims file dated from March 1952 to January 1972 are very limited.  However, a January 1972 VA hospital admission summary noted that the Veteran had a history of a low back injury from a fall during service.  

A June 1978 VA medical record noted that the Veteran complained of lumbosacral pain since injuring his back during World War II.  It was also noted that the Veteran's back pain had increased in severity over the past two months.  The assessment was an exacerbation of lower back pain.

A September 1988 VA medical record noted that the Veteran had ongoing low back pain since World War II and that his symptoms were increased by stress.  A September 1988 VA x-ray showed an impression of minor degenerative changes of the lumbar spine, particularly at the L4-L5-S1 level.  VA medical records thereafter continue to note assessments of degenerative joint disease of the lumbar spine.

A March 1989 VA medical record noted that the Veteran's symptoms of back pain increased with tension.  In addition, VA medical records dated in 1989 noted ongoing complaints of low back pain and assessments of fibromyalgia.

A May 1990 VA examination noted that the Veteran had a history of back problems and possibly polymalgia rheumatica.  The VA examiner diagnosed the Veteran with an adjustment disorder with mixed emotional features and psychological factors affecting a physical disorder.

The Board notes that there are no VA medical records dated from June 1990 to April 1999 associated with the claims file.  

An April 1999 VA medical record noted that the Veteran developed the acute onset of low back pain after lifting a 30 pound box.  At that time, x-rays showed mild degenerative disk disease at multiple levels throughout the lumbar spine.

A December 2002 VA psychiatric examination noted that the Veteran had a history of back pain and that he served as a torpedoman on a submarine.  In addition, an October 2004 VA medical record noted that the Veteran reported difficulty bending and standing due to back pain.  

During an August 2006 VA psychiatric examination, the Veteran reported that he served aboard the SF269 Rasher submarine on two patrols during World War II.  He stated that, during his first patrol in the South China Sea, his submarine was strafed by a Japanese airplane.  He also reported that he fell into a missile hole when a United States escort plane mistakenly fired two torpedoes at his ship while on patrol in Saipan.  The Veteran indicated that he was hospitalized during service for mental health issues, as well as his back.

An August 2007 VA primary care record noted that the Veteran complained of a four-day history of low back pain from weed whacking.

An April 2012 VA medical record noted that the Veteran complained of increased back pain.  He indicated that his back pain had been ongoing since World War II.  

In an April 2014 private medical statement, Dr. S.E.S. noted that x-rays showed evidence of L4-5 Grade I spondylolisthesis and some degenerative changes at L4-5.  There was no evidence of any compression fractures or severe arthritis.  A physical examination of the Veteran revealed no kyphosis or scoliosis.  Dr. S.E.S. noted that the Veteran apparently had episodic visits to VA hospitals and was diagnosed with ongoing disability in the low back.  He also reviewed a medical history from the Veteran's service treatment records.  Dr. S.E.S. opined that the Veteran's back diagnosis was in fact related to the original injury that he suffered in service when he fell off of his bunk approximately fifteen feet.  In so finding, he stated that, even though the Veteran had not required extensive treatment over the years, his L4-5 spondylolisthesis and the degenerative changes were the result of the original injury.

In a June 2015 private medical statement, Dr. J.E. provided an impression of chronic back pain with a history of multiple lumbar injuries from the Veteran's service in the Navy.  In so finding, Dr. J.E. noted that the Veteran reported that he fell down a submarine hatch during an attack by a Japanese airplane and an incident of friendly fire.  

In summary, the Veteran has a current diagnosis of spondylolisthesis and degenerative joint disease of the lumbar spine.  See, e.g., April 2014 private medical evaluation.  

In addition, the Veteran's service personnel records reflect that he served aboard the USS Rasher in the East China Sea during World War II.  As such, the Board finds that the Veteran's statements regarding the injuries sustained falling from a bunk and down the hatch of a submarine during combat are credible and consistent with the circumstances of his service.  Moreover, the Veteran's service treatment records show that he reported sustaining an injury from a torpedo falling on his back.  Therefore, the record is sufficient to establish an in-service injury.  

Additionally, the Board finds that the Veteran has provided competent and credible statements that his symptoms of back pain have continued since his discharge from service.  In this regard, his statements have remained consistent throughout the appeal and are corroborated by the remainder of the record, to include the medical records.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board acknowledges that VA medical records dated in April 1999 and August 2007 indicated that the Veteran developed the acute onset of low back pain.  However, the available VA medical records prior to those dates show ongoing complaints of back pain and treatment for back disorders.  

The Board also acknowledges the opinion provided by the March 1947 VA examiner, but finds that the opinion has limited probative value.  In this regard, the examiner indicated that the Veteran's postural backache was "possibly" secondary to old healed epiphysitis juvenalis of the vertebrae.  He also noted that x-rays of the dorsal spine would "probably show" involvement of other areas of the spine.  The Board notes that medical opinions that are speculative, general or inconclusive do not provide a sufficient basis upon which to decide a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

Moreover, the March 1947 VA examiner based his opinion on the fact that the Veteran had a preexisting back disorder.  However, the Veteran's December 1943 enlistment examination did not note any back abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Moreover, the Board finds that a back disorder did not clearly and unmistakably preexist service.  In this regard, the Board notes that there are no medical records prior to service that document a preexisting condition.  In addition, the lay statements of record corroborate that the Veteran did not have symptoms of back pain prior to service.  As such, there is insufficient evidence to rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  For these reasons, the Board finds that the March 1947 VA examiner's opinion has limited probative value.

In contrast, the Board finds that the April 2014 private medical opinion from Dr. S.E.S. to be more probative.  Although Dr. S.E.S. did not provide a detailed rationale in support of his opinion, he reviewed a medical history from the Veteran's service treatment records.  He also considered the Veteran's competent and credible lay statements regarding his in-service injury and ongoing symptoms of back pain.  Moreover, the opinion is consistent with the medical evidence of record and is supported by the June 2015 medical statement from Dr. J.E. 

Further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek a more definitive medical opinion regarding the nature and etiology of the Veteran's current back disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

Based on the foregoing, the Board finds that there is at least an approximate balance of positive and negative evidence.  Accordingly, resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for a back disorder, diagnosed as spondylolisthesis and degenerative joint disease of the lumbar spine, is warranted.  38 U.S.C. A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative joint disease of the lumbar spine is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for a postural backache secondary to juvenile epiphysitis of the vertebrae is reopened.  

Service connection for a back disorder, currently diagnosed as spondylolisthesis and degenerative joint disease of the lumbar spine, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


